
	

113 HR 2411 IH: To prohibit the Federal Government from contracting with an entity that has committed fraud or certain other crimes.
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2411
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2013
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To prohibit the Federal Government from
		  contracting with an entity that has committed fraud or certain other
		  crimes.
	
	
		1.Prohibition on contracting
			 with contractors that have committed fraud or certain other
			 crimesThe Federal Government
			 may not enter into a contract with an offeror or any of its principals if the
			 offeror certifies that it, or any of its principals—
			(1)within a
			 three-year period preceding this offer has been convicted of or had a civil
			 judgment rendered against it for—
				(A)commission of
			 fraud or a criminal offense in connection with obtaining, attempting to obtain,
			 or performing a public (Federal, State, or local) contract or
			 subcontract;
				(B)violation of
			 Federal or State antitrust statutes relating to the submission of offers; or
			 commission of embezzlement, theft, forgery, bribery, falsification or
			 destruction of records, making false statements, tax evasion, violating Federal
			 criminal tax laws; or
				(C)receiving stolen
			 property;
				(2)are presently
			 indicted for, or otherwise criminally or civilly charged by a governmental
			 entity with, commission of any of the offenses described in paragraph (1);
			 or
			(3)within a
			 three-year period preceding this offer, have been notified of any delinquent
			 Federal taxes in an amount that exceeds $3,000 for which the liability remains
			 unsatisfied.
			
